 1
 2
 3
 4
 5
 6
 7
 8
                         UNITED STATES DISTRICT COURT
 9
          CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
10
11 KOURTNI NICOLE BEEBE, an                    Case No.: 2:17-cv-00828 DDP (SSx)
12 individual,                                 and related cases
13
                 Plaintiff,                    District Judge: Hon. Dean D. Pregerson
14                                             Magistrate: Hon. Suzanne H. Segal
15
           vs.
                                               PROTECTIVE ORDER
16 NUTRIBULLET, L.L.C., a California
17 Limited Liability Company, and DOES 1
     through 10, inclusive,
18
19               Defendants
20
21
22
23                                PROTECTIVE ORDER
24         IT IS HEREBY STIPULATED AND AGREED by and between Plaintiffs,
25   KOURTNI NICOLE BEEBE (“Plaintiff”), and Defendant(s) NUTRIBULLET,
26   LLC, CAPITAL BRANDS, LLC, HOMELAND HOUSEWARES, LLC, CALL
27   TO ACTION, LLC AND NUTRILIVING                    (“Defendants”) (collectively the
28   Plaintiffs and Defendant(s) are referred to as the “Parties” and each individually as

                                             -1-
                                      PROTECTIVE ORDER
 1   a “Party”), through their counsel, that this Stipulated Protective Order shall govern
 2   the handling of any information produced or disclosed by any Party or non-Party in
 3   the above captioned matter (“Action”), including documents, depositions,
 4   deposition exhibits, interrogatory responses, responses to requests for admission,
 5   and other pretrial proceedings.
 6                            GOOD CAUSE STATEMENT:
 7         This action is likely to involve trade secrets and other valuable research,
 8   development, commercial, financial, technical and/or proprietary information for
 9   which special protection from public disclosure and from use for any purpose other
10   than prosecution of this action is warranted. Such confidential and proprietary
11   materials and information consist of, among other things, confidential business or
12   financial information, information regarding confidential business practices, or
13   other confidential research, development, or commercial information (including
14   information implicating privacy rights of third parties), information otherwise
15   generally unavailable to the public, or which may be privileged or otherwise
16   protected from disclosure under state or federal statutes, court rules, case decisions,
17   or common law. Accordingly, to expedite the flow of information, to facilitate the
18   prompt resolution of disputes over confidentiality of discovery materials, to
19   adequately protect information the parties are entitled to keep confidential, to ensure
20   that the parties are permitted reasonable necessary uses of such material in
21   preparation for and in the conduct of trial, to address their handling at the end of the
22   litigation, and serve the ends of justice, a protective order for such information is
23   justified in this matter. It is the intent of the parties that information will not be
24   designated as confidential for tactical reasons and that nothing be so designated
25   without a good faith belief that it has been maintained in a confidential, non-public
26   manner, and there is good cause why it should not be part of the public record of
27   this case.
28         1.     Any Party or non-Party may designate as confidential any documents,


                                              -2-
                                       PROTECTIVE ORDER
 1 materials, or information which the designating Party considers in good faith to
 2 contain non-public, confidential or trade secret (information and which is disclosed
 3 through formal or informal discovery in this Action (hereinafter “Confidential
 4 Material”) including, but not limited to, any written response to interrogatories and
 5 requests for admission, documents produced in response to requests for production
 6 of documents or subpoenas, deposition transcripts including exhibits, and all
 7 information contained in those materials (collectively “Discovery Materials”). The
 8 Parties reserve their rights to jointly amend this Stipulation and to supplement the
 9 above list as additional categories of Confidential Materials arise through the course
10 of discovery.
11        2.     Documents produced or written responses served in this Action in
12   response to a request for production, or otherwise, relating to matters that the
13   designating Party deems to be Confidential Material shall be designated as such at
14   the time of production or service of the response(s). Each document or page of a
15   written response so designated shall be marked with the word “Confidential.”
16        3.     Any Party may designate certain Discovery Materials as “Confidential
17   – Attorneys’ Eyes Only” (hereinafter, “Attorneys’ Eyes Only Material”). This
18   designation shall be limited to such Discovery Materials that the designating Party
19   believes, in good faith, contain highly sensitive information, the disclosure of which
20   is likely to cause harm to the competitive position of the designating Party or the
21   broader disclosure of which would violate any Party or third parties’ constitutional
22   right to financial privacy. All Attorneys’ Eyes Only Materials are included within
23   the meaning of “Confidential” information as used in this Protective Order and,
24   except with respect to the classes of individuals who may view Attorneys’ Eyes
25   Only Materials, all the provisions set forth in the Protective Order that apply to
26   Confidential Materials also apply to Attorneys’ Eyes Only Materials. Documents
27   produced or written responses served in this Action in response to a request for
28   production, or otherwise, relating to matters that the designating Party deems to be


                                             -3-
                                      PROTECTIVE ORDER
 1   Attorneys’ Eyes Only Material shall be designated as such. Each document or page
 2   of a written response so designated shall be marked with the words “Confidential –
 3   Attorneys’ Eyes Only.”
 4        4.     The production of any document, evidence or testimony not marked as
 5   Confidential or Confidential – Attorneys’ Eyes Only shall not constitute a waiver
 6   of any claim of confidentiality that may attach to the document and such materials.
 7        5.     If any Party or non-Party inadvertently fails to designate any
 8   document(s) or written response(s) to a discovery request as Confidential or
 9   Attorneys’ Eyes Only Material at the time of production or service of the response,
10   it may correct its error by notifying opposing counsel in writing and providing
11   opposing counsel substitute copies of any document(s) or response(s) appropriately
12   marked as Confidential or Confidential – Attorneys’ Eyes Only. Within ten (10)
13   days of receipt of the substitute copies, the receiving Party shall return the
14   previously unmarked items and all copies thereof.         Similarly, if any Party
15   inadvertently designates any document(s) or written response(s) as Confidential or
16   Attorneys’ Eyes Only Material, it may correct its error by notifying opposing
17   counsel in writing and providing opposing counsel with substitute copies of the
18   document(s) or response(s) without the Confidential or Confidential – Attorneys’
19   Eyes Only designation. Within ten (10) days of receipt of the substitute copies, the
20   receiving Party shall return the previously marked items and all copies thereof.
21        6.     The receipt of any document, transcript, thing, or information
22   designated Confidential or Confidential – Attorneys’ Eyes Only shall not be
23   construed as an agreement by the receiving Party that any such document, transcript,
24   thing, or information is in fact Confidential or Attorneys’ Eyes Only Material, and
25   shall not operate as a waiver of the receiving Party’s right to challenge any such
26   designation as provided herein.
27        7.     A Party may designate as Confidential or Attorneys’ Eyes Only
28   Material, the whole or a portion of any deposition testimony, regardless by whom


                                             -4-
                                       PROTECTIVE ORDER
 1   given, which contains or discloses Confidential or Attorneys’ Eyes Only Material.
 2   The Party designating any portion of a deposition as Confidential or Attorneys’
 3   Eyes Only Material may do so on the record at the deposition or shall serve a written
 4   statement on the Parties and court reporter specifying the portions of the deposition
 5   which are to be designated as Confidential or Attorneys’ Eyes Only Material within
 6   thirty (30) days after receipt of the deposition transcript. Except as otherwise
 7   designated on the record, the entire transcript shall be deemed Confidential prior to
 8   the expiration of the thirty-day period. If a document designated as Confidential or
 9   Attorneys’ Eyes Only Material is used as an exhibit at a deposition, that document
10   and the deposition testimony concerning it shall be deemed Confidential or
11   Attorneys’ Eyes Only Material regardless of whether a Party makes any formal
12   designation thereof.
13        8.     A Party shall have the right to have the following persons excluded
14   from a deposition before the taking of testimony designated as Confidential
15   Material or before the introduction of documents or exhibits designated as
16   Confidential Material: all persons except the court reporter, counsel of record, the
17   Parties’ experts, the deponent and the Parties (or their representatives who are
18   involved in the handling, prosecution or defense of this Action). Additionally, a
19   Party shall have the right to exclude the Parties (or their representatives) before the
20   taking of testimony designated as Attorneys’ Eyes Only or before introducing
21   exhibits designated as Attorneys’ Eyes Only.
22        9.     Confidential Material may be disclosed, given, shown, made available,
23   or communicated only to the following individuals and entities (and then only for
24   purposes of mediation or the prosecution or defense of this Action):
25        (a)    the Court and court personnel;
26        (b)    mediators, referees, or other neutral designees of the Court or the
27   Parties for the purpose of dispute resolution;
28        (c)    court reporters who record depositions or other testimony in this action;


                                              -5-
                                       PROTECTIVE ORDER
 1         (d)   outside counsel of record for the Parties, as well as their paralegals,
 2   secretarial and clerical assistants, and employees of such counsel who are actively
 3   working on this matter, including independent contractors providing copy services
 4   or litigation support for the Parties;
 5         (e)   the Parties and their employees and insurers who are actively involved
 6   in the prosecution or defense of this Action;
 7         (f)   independent experts that have been retained by the Parties in connection
 8   with this Action;
 9         (g)    any individual or entity expressly named in the particular Confidential
10   Material as having authored or received the information contained in that
11   Confidential Material; and
12         (h)    any other person or Party upon the written agreement of the Party or
13   non-party that designated the Confidential Material (which agreement may be
14   recorded in a deposition or other transcript), or pursuant to court order after
15   regularly-noticed motion.
16         10.    Attorneys’ Eyes Only Material may be disclosed only to the following
17   persons:
18         (a)    the Court and court personnel in accordance with paragraph 19 herein
19   below;
20         (b)    mediators, referees, or other neutral designees of the Court or the
21   Parties for the purpose of dispute resolution;
22         (c)    court reporters who record depositions or other testimony in this action;
23         (d)    outside counsel of record for the Parties, as well as their paralegals,
24   secretarial and clerical assistants, and employees of such counsel who are actively
25   working on this matter,
26         (e)    independent experts that have been retained by the Parties in connection
27   with this Action;
28         (f)    any individual or entity expressly named in the particular Confidential


                                              -6-
                                        PROTECTIVE ORDER
 1   Material as having authored or received the information contained in that
 2   Confidential Material; and
 3        (g)    any other person or Party upon the written agreement of the Party or
 4   non-Party that designated the Attorneys’ Eyes Only Material (which agreement may
 5   be recorded in a deposition or other transcript), or pursuant to court order after
 6   regularly-noticed motion.
 7        11.    In the event of a disclosure of Confidential or Attorneys' Eyes Only
 8   Materials to a person not authorized to have had such disclosure made to him or her
 9   under the provisions of this Stipulation and Protective Order, and in the event the
10   Party responsible for having made or allowed such disclosure becomes aware of
11   such disclosure, that Party shall immediately (a) notify in writing, counsel for the
12   Party whose Confidential or Attorneys' Eyes Only Material has thus been disclosed
13   of all relevant information concerning the nature and circumstances of such
14   disclosure (b) use its best efforts to retrieve all Confidential or Attorneys Eyes Only
15   Materials (c) inform the person or persons to whom unauthorized disclosures were
16   made of all the terms of this Order and (d) request such person or persons to execute
17   “Exhibit A” that is attached hereto. The responsible Party shall also take all
18   reasonable measures promptly to ensure that no further or greater unauthorized
19   disclosure of Confidential or Attorneys' Eyes Only Material is made by anyone.
20        12.    Before Confidential or Attorneys’ Eyes Only Material may be disclosed
21   to third-party consultants and independent experts that are being used or will be
22   used in connection with this Action, such persons must execute a written
23   Confidentiality Agreement, in the form set forth in Exhibit A attached hereto
24   (“Confidentiality Agreement”), acknowledging and agreeing not to discuss or
25   otherwise disclose any material designated Confidential or Confidential – Attorneys’
26   Eyes Only with or to any person except person permitted to receive such Discovery
27   Materials pursuant hereto, who if appropriate, has executed a Confidentiality
28   Agreement. In the event that the person executes the written agreement, the counsel


                                              -7-
                                       PROTECTIVE ORDER
 1   disclosing the Confidential or Attorneys’ Eyes Only Materials shall maintain the
 2   executed written agreement.
 3            13.   All Confidential or Attorneys’ Eyes Only Material provided in
 4   discovery or otherwise in connection with the above-captioned Action shall be used
 5   for the prosecution or defense of this Action, and for no other purpose. Confidential
 6   or Attorneys’ Eyes Only Material shall not be used or disclosed for any business,
 7   commercial or competitive purpose.
 8            14.   Nothing herein shall prevent any of the Parties from using Confidential
 9   or Attorneys’ Eyes Only Material in any trial in this Action or from seeking further
10   protection with respect to the use of any Confidential or Attorneys’ Eyes Only
11   Material in any trial in this Action. Means to preserve the confidentiality of
12   Confidential or Attorneys’ Eyes Only Material presented at any trial shall be
13   considered and, to the extent reasonably possible, implemented in advance of such
14   trial.
15            15.   A Party shall not be obligated to challenge the designation of any
16   documents or information as Confidential or Attorneys’ Eyes Only Material at the
17   time the designation is made, and a failure to do so shall not preclude a subsequent
18   challenge to the designation.       In the event of a dispute with respect to the
19   designation of any discovery material as Confidential or Attorneys’ Eyes Only
20   Material, counsel shall attempt to resolve the dispute on an informal basis before
21   presenting the matter to the Court for resolution. If a resolution cannot be reached,
22   the Party challenging the Confidential or Confidential – Attorneys’ Eyes Only
23   designation shall send a written notice to the designating Party identifying the
24   challenged Confidential or Attorneys’ Eyes Only Material, stating the reasons that
25   the Confidential or Attorneys’ Eyes Only Material is being challenged, and giving
26   notice that the Party will move the Court to remove the designation of such
27   information as “Confidential” or “Confidential – Attorneys’ Eyes Only.” Until such
28   time as the challenge is resolved, such Confidential or Attorneys’ Eyes Only


                                               -8-
                                        PROTECTIVE ORDER
 1   Material shall be maintained in accordance with this Stipulated Protective Order.
 2         16.     Nothing in this Stipulation and Protective Order shall be deemed in any
 3   way to restrict the use of documents or information that are lawfully obtained or
 4   publicly available to a Party independently from discovery in this action, whether
 5   or not the same material has been obtained during the course of discovery in the
 6   action and whether or not such documents or information have been designated as
 7   Confidential or Confidential – Attorneys’ Eyes Only.
 8         17.     This Stipulated Protective Order may be modified at any time for good
 9   cause shown, and shall not preclude any application to the Court seeking greater or
10   lesser protection for specific documents or seeking termination of the protection
11   provided hereunder for specific material or information.
12         18.     Nothing in this Stipulated Protective Order shall limit or affect the right
13   of a Party to disclose or to authorize disclosure of Discovery Materials produced by
14   that Party.
15         19.     All documents, transcripts, pleadings, motions, and other Discovery
16   Materials filed or lodged with the Court comprising, containing, or reflecting
17   Attorneys’ Eyes Only Material shall be filed or lodged under seal pursuant to the
18   Federal Rules of Civil Procedure and or Local Rules, and shall designate the
19   particular aspects of such filings or lodging that contain Attorneys' Eyes Only
20   Material.
21         20.     The Parties shall meet and confer regarding the procedures for use of
22   any Confidential Materials or Attorney’s Eyes Only Materials at trial and shall
23   move the Court for entry of an appropriate order.
24         21.     No later than thirty (30) days from the unappealed or unappealable final
25   resolution or settlement of this action, all Confidential and Attorneys’ Eyes Only
26   Material, including copies, extracts, or summaries of such materials, within the
27   possession, custody or control of counsel for a Party shall be delivered to counsel
28   for the Party who produced the Confidential or Attorneys’ Eyes Only Material, or


                                               -9-
                                        PROTECTIVE ORDER
 1   in lieu thereof, shall certify in writing that all Confidential or Attorneys’ Eyes Only
 2   Material has been destroyed. Notwithstanding the above, counsel of record may
 3   retain a set of pleadings, exhibits, and their own attorney and consultant work
 4   product for archival purposes, including portions of any such papers that contain or
 5   disclose Confidential or Attorneys’ Eyes Only Material. Any such archival copies
 6   that contain or constitute Confidential or Attorneys’ Eyes Only Material remain
 7   subject to this Stipulated Protective Order..
 8            22.   Nothing in this Stipulated and Protective Order shall be deemed to limit,
 9   prejudice, or waive any right of the Parties: (a) to resist discovery with respect to,
10   or to seek to obtain additional or different protection for, material claimed to be
11   protected work product or privileged under federal or California law, material as to
12   which a Party claims a legal obligation not to disclose, or Material not required to
13   be provided pursuant to federal or California law; (b) to seek to modify or obtain
14   relief from any aspect of this Protective Order; (c) to object to the use, relevance or
15   admissibility at trial or otherwise of any material, whether or not designated in
16   whole or in part as Confidential Material governed by this Protective Order; or (d)
17   otherwise to require that discovery be conducted according to governing laws and
18   rules.
19            23.   This Stipulated Protective Order shall survive the final conclusion of
20   this Action and continue in full force and effect, and the Court shall retain
21   jurisdiction to enforce this Stipulated Protective Order.
22            By executing a copy of this Stipulated Protective Order, each of the attorneys
23   named below and the Parties they represent undertake to abide by and be bound by
24   its provisions.
25            24.   The Defendants shall file a fully executed copy this Stipulated
26   Protective Order with the Court within five (5) court days of receipt of the executed
27   Stipulated Protective Order from Plaintiffs.
28   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.


                                               - 10 -
                                         PROTECTIVE ORDER
 1
 2   DATED: January 7, 2020
 3                                        YOKA & SMITH, LLP
 4
                                    By: /s/ ALICE CHEN SMITH
 5                                      Walter M. Yoka
 6                                      David T. McCann
                                        R. Bryan Martin
 7
                                        Alice Chen Smith
 8                                      Davida M. Frieman
 9
                                          Attorneys for Defendants,
10                                        Nutribullet, LLC; Capital Brands, LLC;
11                                        Homeland Housewares, LLC; Call To
                                          Action, LLC; and Nutriliving, LLC
12
13                                        ABIR COHEN TREYZON SALO, LLP
14                                  By:   /s/ AARON LAVINE
15                                        Boris Treyzon
                                          Douglas Rochen
16
                                          Aaron Lavine
17                                        Attorneys for Plaintiff
18
19
     FOR GOOD CAUSE SHOWN, IT IS SO ORDERED
20
21
     DATED: January 7, 2020
22
23
24   _________________________
     Judge Dean Pregerson
25
     United States District Judge
26
27
28


                                          - 11 -
                                    PROTECTIVE ORDER
 1                                      EXHIBIT 4A
 2            ACKNOWLEDGMENT OF AGREEMENT TO BE BOUND BY
 3                    STIPULATION AND PROTECTIVE ORDER
 4
 5   I, ____________________________________ [print or type full name], of
 6   ____________________________________________________ [print or type
 7   full address], declare under penalty of perjury that I have read in its entirety and
 8
     understand the Protective Order that was issued by the United States District
 9
     Court for the Central District of California on ________________________[date]
10
     in the case of ______________________________________________________
11
     Case No.:___________________________, I agree to comply with and to be
12
     bound by all the terms of this Protective Order, and I understand and acknowledge
13
     that failure to so comply could expose me to sanctions and punishment for
14
     contempt. I solemnly promise that I will not disclose in any manner any
15
     information or item that is subject to this Protective Order to any person or entity
16
     except in strict compliance with this Order, even if such enforcement proceedings
17
     occur after termination of this action.
18
          I hereby appoint ___________________________________ [print or type
19
     full name] of ______________________________________[print or type full
20
21
     address and telephone number] as my California agent for service of process in

22   connection with this action or any proceedings related to enforcement of this

23   Order.
24   Date:________________________
25   City and State sworn and signed:____________________________________
26   Printed Name:____________________________________
27   Signature:_______________________________________
28


                                               - 12 -
                                       PROTECTIVE ORDER
